UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 8-K ————— CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 6, 2014 The Phoenix Companies, Inc. (Exact name of registrant as specified in its charter) Delaware 001-16517 06-1599088 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) One American Row, Hartford, CT 06102 -5056 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (860) 403-5000 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 6, 2014, The Phoenix Companies, Inc. issued a news release announcing the filing of its Annual Report on Form 10-K for the year ended December 31, 2013 and related company matters, and providing highlights of its 2013 financial results and certain 2013 operating metrics.The news release is furnished as Exhibit 99.1 hereto. Item 9.01 Financial Statements and Exhibits (a)Not applicable (b)Not applicable (c)Not applicable (d)Exhibits The following exhibit is furnished herewith: 99.1News Release of The Phoenix Companies, Inc. dated August 6, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PHOENIX COMPANIES, INC. Date:August 6, 2014 By: /s/Bonnie J. Malley Name: Bonnie J. Malley Title:Executive Vice President and Chief Financial Officer 3
